Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-16, 27-28, and 30-31 have been examined in this application. Claims 17-26 and 29 have been canceled. Claims 30-31 were newly added. This communication is a Final Rejection in response to Applicant’s “Amendment/Remarks” filed on 7/28/2022.  It is further noted that on the claim set submitted on 7/28/2022, it is written “Claims 17-29 (Canceled)” then immediately Claims 27 and 28 are shown still pending. Despite the conflicting status indication for claims 27-28 and for purposes of compact prosecution, claims 27-28 will be examined as still pending.

	
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of India on 2/17/2021. It is noted, however, that applicant has not filed a certified copy of the IN 202111006549 application as required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-16, 27-28) in the reply filed on 3/20/2022 was acknowledged.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 27, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, even as amended on 7/28/2022, still recites the limitation "…a sensor box disposed in proximity to the motors, the box…" in line 8.  There is insufficient antecedent basis for this limitation in the claim. The examiner notes that “at least two motors” is claimed later in the body of claim 1, however, there is no antecedent basis for “the motors” in the earlier recitation.
Claims 2-11, 27 and 30 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim (claim 1).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 9, 10, 27, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,360,384 to Kuempel in view of U.S. Patent Application Publication 2007/0192955 to Matoba.
As per claim 1, Kuempel teaches: An earthquake bed protection apparatus (see Title: Earthquake-proof Sleeping Place) comprising:
a canopy frame (see Fig. 1-4, [15/16]: arcuate guiding tube and supporting bars);
a reinforced material (see Fig. 4, [24]: cover sheet- at least “non-combustible reads on “reinforced”) attached beneath the frame in a folded configuration in a rest state (see col. 3, lines [30-37]: a folded/non-deployed state of cover sheet [24] is inherently present as the tubes are extended from non-deployed state), and in an active state an unfolded configuration (see Fig. 4, cover sheet is shown in “unfolded/active state”);
a sensor box (see Fig. 1-2, [21]: earthquake sensor) disposed in proximity to the motors (see Fig. 2, sensor 21 is located close to drives [20]) the box comprising a plurality of sensors, a microcontroller (the examiner notes that a microcontroller must inherently be present in box [20] in addition to the sensors to provide the communication with the drives [20] as shown), and an accelerometer (see col. 3, lines [5-7]: “acceleration sensor”); motors (see Fig. 1-4, [20]) in communication with the sensor box in proximity thereto (see Fig. 1-3, drives [20] are connected to sensor box [21] via wires [dotted lines]).
at least two motors (see Fig. 1-4, multiple drives [20]) in proximity to the canopy frame (see Fig. 1-4, drives [20] are located below the frame [15]), the motors being anti-synchronized together to move the canopy frame from the rest state to the active state (the examiner notes that opposite side frames [18/18a] are shown which would inherently require ‘anti-synchronization’ of the drives [20] to deploy both simultaneously in opposite directions).
Kuempel, however, does not teach the following which is described by Matoba: a triangular canopy (see Fig. 1B, 2-4, [11 and 13]: protective shell & plate members are shown as triangular as deployed in cited Figures) including:
an apex at a position corresponding to a first end of the bed (see annotated Fig. 1B below),
a base at a position corresponding to a second end of the bed (see annotated Fig. 1B below), and

    PNG
    media_image1.png
    429
    737
    media_image1.png
    Greyscale
a sliding wall between the apex and the base (see annotated Fig. 1B below).

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Kuempel with these aforementioned teachings of Matoba to have replaced the circular canopy style of Kuempel with a triangular canopy of Matoba to allow for a smaller storage footprinted required for the canopy when it is stored/not deployed.
As per claim 2, Kuempel as modified by Matoba teaches all the limitations as described in the above rejection of claim 1, and additionally Kuempel teaches: wherein the apparatus is configured to be removably attached to a bed (see Fig. 1-4, base frame [13] is nowhere shown directly connected to bed structure [11] and thus can be removed if not needed). See also col. 3, lines [10-11].
As per claim 3, Kuempel as modified by Matoba teaches all the limitations as described in the above rejection of claim 1, and additionally Kuempel teaches: wherein the frame comprises a plurality of fixed rods (see Fig. 1-4, at least rods/tubes [15] are fixed with respect to base [13]).
As per claim 4, Kuempel as modified by Matoba teaches all the limitations as described in the above rejection of claim 1, and additionally Kuempel teaches: wherein the frame comprises a plurality of telescopic rods (see Fig. 1-4, bars [16/18] extend from tubes [15] in a telescopic manner, see also col. 2, lines [58-60]: “guiding tubes 15 form a telescope tube”).
As per claim 7, Kuempel as modified by Matoba teaches all the limitations as described in the above rejection of claim 1, and additionally Kuempel teaches: wherein the motors comprise a receiver operative to receive seismic sensory signals from the sensor box, and activate the frame to unfold the material in response to said signals (see col. 3, lines [5-11], the Examiner notes that the motors [20] must inherently consist of a ‘receiver’ to receive signals from sensor [21], the connection shown by dotted lines).
As per claim 9, Kuempel as modified by Matoba teaches all the limitations as described in the above rejection of claim 1, and additionally Kuempel teaches: wherein the motors are activated remotely through at least one of a wireless or wired signal (see Fig. 1-4, dotted lines extending between drives [20] and sensor box [21] must either be wired or wireless).
As per claim 10, Kuempel as modified by Matoba teaches all the limitations as described in the above rejection of claim 1, and additionally Kuempel teaches: wherein the bed comprises at least one of a single bed (see Fig. 1-4, bed [11] may be considered a “single bed”), a double bed, a double decker bed, a triple decker bed, a bunk bed, a quadruple decker bunk bed, a convertible sofa bed, an expandable bed, a foldable bed, a convertible chair bed, a convertible table bed, a hospital bed, a mounted bed, and a crib.
As per claim 27, Kuempel as modified by Matoba teaches all the limitations as described in the above rejection of claim 1 and additionally Kuempel teaches: wherein the canopy frame has shape corresponding to the shape of the bed (see Fig. 1-4, canopy frame generally corresponds to the shape of the bed) and includes at least one of a curved U-shape, a right-angled U-shape, a triangular shape, an oval shape, and a circular shape (see Fig. 1-4, frame may be considered either a curved U, or a circular shape of a triangular shape as per Matoba, Fig. 1B).
As per claim 30, Kuempel as modified by Matoba teaches all the limitations as described in the above rejection of claim 1, and additionally Kuempel teaches: wherein the bed comprises a rectangular shape including the first end and the second end and two sides, wherein the sides are longer than the ends (see Fig. 1-2, bed [10] is rectangular in shape and has sides longer than its ends).






Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,360,384 to Kuempel in view of U.S. Patent Application Publication 2007/0192955 to Matoba in further view of U.S. Patent 5,111,543 to Epshetsky et al. (hereinafter Epshetsky).
As per claim 5, Kuempel as modified by Matoba teaches all the limitations as described in the above rejection of claim 1, however, it does not teach the following which is described by Epshetsky: wherein the motors comprise rechargeable, synchronized battery-powered motors (see col. 4, lines [56-61]: use of a built-in battery is disclosed to provide energy to the drive unit 14 in case of lack of outside power- the Examiner further notes that the battery of Epshetsky if not rechargeable per se, could be replaced/swapped with a fresh battery being thus “rechargeable”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Kuempel and Matoba with these aforementioned teachings of Epshetsky to have provided the motors of Kuempel with battery backup power in case of A/C power outage during an earthquake to continue with functionality of the canopy for user protection.
As per claim 6, Kuempel as modified by Matoba teaches all the limitations as described in the above rejection of claim 1, and additionally Kuempel teaches:  wherein the motors comprise at least one of AC/DC powered [battery backed] hydraulic lifts (see col. 3, lines [3-4]: “the drive 20 may be hydraulically or electrically operated”) and AC/DC powered battery backed linear actuators.
However, Kuempel does not teach the following which is described by Epshetsky: battery backed [hydraulic lifts] (see col. 4, lines [56-61]: use of a built-in battery is disclosed to provide energy to the drive unit 14 in case of lack of outside power).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Kuempel and Matoba with these aforementioned teachings of Epshetsky to have provided the motors of Keumpel with battery backup power in case of A/C power outage during an earthquake to continue with functionality of the canopy for user protection.

Claims 8, 11-15, 28, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,360,384 to Kuempel in view of U.S. Patent Application Publication 2007/0192955 to Matoba in further view of CN 102068145 B to Chen.
As per claim 8, Kuempel as modified by Matoba teaches all the limitations as described in the above rejection of claim 1, and additionally teaches:  wherein the plurality of the sensors includes one or more of a gyro sensor, accelerometer (see col. 3, lines [5-7]: “acceleration sensor”), a multi-directional tunnel movement, electrostatic capacity acceleration sensor, seismic sensors, and vibration sensors.
Kuempel, however, does not teach the following which is described by Chen: wherein the sensor box further comprises a system-on-chip module (see Fig. 3, [4]: micro-processor system).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Kuempel and Matoba with these aforementioned teachings of Chen to have included a microprocessor system as described by Chen with the existing sensor box of Kuempel to provide additional user protective features (such as an audio/visual user alarm) in case of an earthquake to the device of Kuempel.
As per claim 11, Kuempel as modified by Matoba teaches all the limitations as described in the above rejection of claim 1, however, does not explicitly teach the following as described by Chen: further comprising a wirelessly controlled unit to control the apparatus (see para [0019-0020, 0033]: calling device connected to bed body). The Examiner further notes that “to control the apparatus” may be considered intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the calling device of Chen could be used to indirectly control the bed apparatus in so much as a user of the bed could be directed via an outside call to deploy the earthquake protections of the bed.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Kuempel and Matoba with these aforementioned teachings of Chen to have included a calling device of Chen with the existing structure of Kuempel to allow for outside communication before/during/after an earthquake to offer further protection and instruction to a user of the bed.
As per claim 12, Kuempel teaches:  An earthquake bed protection system (see Title: Earthquake-proof Sleeping Place) comprising: 
a bed (see Fig. 1-4, [11]: bed);
a canopy frame (see Fig. 1-4, [15/16]: arcuate guiding tube and supporting bars) positioned around at least a portion of a periphery of the bed (see Fig. 1-4), the frame positioned to have a parallel axis with the bed in a rest state (see Fig. 1, rest state of [16] is shown parallel with the bed [11]), and in a perpendicular axis to the bed in an active state (see Fig. 2-4, in deployed state [16] may be considered perpendicular to a vertical axis of the bed [11]);
a reinforced material (see Fig. 4, [24]: cover sheet- at least “non-combustible reads on “reinforced”) attached with or enclosed around the frame in a folded configuration in the rest state (see col. 3, lines [30-37]: a folded/non-deployed state of cover sheet [24] is inherently present as the tubes are extended from non-deployed state), and in an unfolded configuration (see Fig. 4, cover sheet is shown in “unfolded/active state”);
at least two motors in conjunction with the frame (see Fig. 1-4, multiple drives [20]), the motors being synchronized together to move the canopy frame from the rest state to the active state by movement in opposite directions (the examiner notes that opposite side frames [18/18a] are shown which would inherently require ‘synchronization’ of the drives [20] to deploy both simultaneously in opposite directions); and 
a sensor box (see Fig. 1-2, [21]: earthquake sensor) disposed in proximity to the motors (see Fig. 2, sensor 21 is located close to drives [20]), the sensor box housing and a plurality of sensors (see col. 3, lines [5-7]: “acceleration sensor”) in communication with the motors (see Fig. 1-3, drives [20] are connected to sensor box [21] via wires [dotted lines]).
Kuempel, however, does not teach the following which is described by Matoba: a triangular canopy (see Fig. 1B, 2-4, [11 and 13]: protective shell & plate members are shown as triangular as deployed in cited Figures) including:
an apex at a position corresponding to a first end of the bed (see annotated Fig. 1B below),
a base at a position corresponding to a second end of the bed (see annotated Fig. 1B below), and 

    PNG
    media_image1.png
    429
    737
    media_image1.png
    Greyscale
a sliding wall between the apex and the base (see annotated Fig. 1B below).

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Kuempel with these aforementioned teachings of Matoba to have replaced the circular canopy style of Kuempel with a triangular shaped canopy of Matoba to allow for a smaller storage footprinted required for the canopy when it is stored/not deployed.
Kuempel nor Matoba, do not explicitly teach: [the sensor box housing] one or more printed circuit boards.
Chen, however, teaches the use of a micro-processor system (see Fig. 3, [4]: micro-processor system) which would inherently require the use of a printed circuit board.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Kuempel with these aforementioned teachings of Chen to have included a microprocessor system utilizing printed circuit cards as described by Chen with the existing sensor box of Kuempel to provide additional user protective features (such as an audio/visual user alarm) in case of an earthquake to the device of Kuempel.
As per claim 13, Kuempel as modified by Matoba and Chen teach all the limitations as described in the above rejection of claim 12 and additionally Kuempel teaches: wherein the frame transitions from the rest state to the active state, and vice versa (compare Figures 1-4, the device may deploy/retract frame [18/18a] using drives [20]).
As per claim 14, Kuempel as modified by Matoba and Chen teach all the limitations as described in the above rejection of claim 12 and additionally Kuempel teaches: wherein the system is reusable (the device of Kuempel as understood by the disclosure could be used multiple times).
As per claim 15, Kuempel as modified by Matoba and Chen teach all the limitations as described in the above rejection of claim 12 and additionally Kuempel teaches: wherein the material is reinforced to bear a load of debris falling due to earthquake (see col. 3, lines [30-37]: “offering protection against smaller debris falling down”).
As per claim 28, Kuempel as modified by Matoba and Chen teach all the limitations as described in the above rejection of claim 12 and additionally Kuempel teaches: wherein the canopy frame has shape corresponding to the shape of the bed (see Fig. 1-4, canopy frame generally corresponds to the shape of the bed) and includes at least one of a curved U-shape, a right-angled U-shape, a triangular shape, an oval shape, and a circular shape (see Fig. 1-4, frame may be considered either a curved U, or a circular shape or of a triangular shape as per Matoba, Fig. 1B).
As per claim 31, Kuempel as modified by Matoba teaches all the limitations as described in the above rejection of claim 12, and additionally Kuempel teaches: wherein the bed comprises a rectangular shape including the first end and the second end and two sides, wherein the sides are longer than the ends (see Fig. 1-2, bed [10] is rectangular in shape and has sides longer than its ends).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,360,384 to Kuempel in view of U.S. Patent Application Publication 2007/0192955 to Matoba in view of CN 102068145 B to Chen in further view of CN 101597968A to Qu.
As per claim 16, Kuempel as modified by Matoba and Chen teach all the limitations as described in the above rejection of claim 12, however, they do not teach the following which is described by Qu:  further comprising a remote sensing device in proximity to the bed (see Fig. 1,7, [12]: earthquake monitor), the device differentiates between actual and proxy tremors to accurately detect an earthquake (Qu discloses the capability of the monitor to detect “aftershocks” which the examiner interprets to read on the claimed “proxy tremors” in which case Qu teaches a manual deployment of this protective cover [1], see Fig. 1).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Kuempel and Chen with these aforementioned teachings of Qu to have included a remote sensing device such as the one described by Qu including a capability to sense aftershocks in order to give a user of the bed a manual option to deploy the protective shield in the case of less severe earthquake tremors (aftershocks).

Response to Arguments
The 35 U.S.C 112(b) rejection of claim 1 has been maintained as the recitation of “the motors” is prior to the introduction of “at least two motors” in the claim. The Examiner suggests amending the “the motors” in line 8 to be “at least two motors” and further amending “at least two motors” in line 10 to be “the at least two motors” for proper antecedent basis.
Applicant’s arguments with respect to claim(s) 1-16, 27-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please note the newly cited reference of Matoba and rejections therewith, in which Matoba has been shown to read on the newly amended limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420. The examiner can normally be reached MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/11/2022